Warner, Chief Justice.
The plaintiff sued the defendant on a promisory note, to which suit he made a defense, and on the trial of the issues made by the pleadings, the jury returned the following verdict: “We, the jury, find for the plaintiff the sum of one hundred and twenty-five dollars,” which verdict was not signed by any person, which fact was not discovered by defendant until the verdict had been received and entered upon the minutes of the court, but was discovered by defendant’s counsel before the minutes were read and signed by the judge the next morning, who objected to the same being read and signed with that verdict on them, which objection was overruled, and the defendant filed his bill of exceptions, which was allowed and certified by Judge MoCutoiien who was then presiding at the court; and after-wards during said November term, 1877, defendant made a motion in arrest of judgment, on the ground that no Agal verdict had been rendered in said case as appears on *282the face thereof — which motion came on to be heard before Judge IIillyee, at the May adjourned term of the court, 1879, and was overruled, whereupon the defendant excepted.
There was no error in overruling the defendant’s objection to the judge’s signing the minutes of the court with the verdict of the jury thereon.
The names of the jurors who rendered the verdict appear in the record, and although not signed by any one of them, it was not a void verdict, and there was no error in overruling defendant’s motion in arrest of judgment. See 14 Ga., 12; 24 Ga., 72. Let the judgment of the court below be affirmed.